Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 07/13/2022.
Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellner (US 8,782,271 B1) in view of Periyannan et al. (US 2014/0267569 A1) in view of Baker et al. (US 2012/0262537 A1).
Regarding claim 1, Ellner discloses a system, comprising: 
two or more communication devices (fig. 1, column 3, 11-14:  a plurality of clients 10A-10N send information representing a plurality of media frames 12A-12N to a server 16 and receive mixed media streams 14A-14N from the server 16); and 
a computer coupled with a database and comprising a processor and memory (column 6, 36-37, and 53:  server 16 can include a CPU 70, a memory 72, a bus 76, a storage device 82… The receiver unit can include a packet buffer 96), the computer configured to generate a teleconference space in which the two or more communication devices participate (column 3, 21-26:  The clients 10A-10N can be computing devices that are utilized by participants (e.g., users, individuals, etc.) in a video communication session, which is sometimes referred to herein as a “video conference.” For example, in a given time period, the server 16 can receive the media frames 12A-12N from some or all of the clients 10A-10N that are participating in the session) by: 
generating a teleconference space (column 3, 21-26:  establish video communication session between client devices); 
storing two or more communication system streams, transmitted to the computer by each of the two or more communication devices, in the computer memory (column 6, 52-55:  The receiver unit 90 accepts the media frames 12A-12N as inputs. The receiver unit can include a packet buffer 96 and a decoder 98. As the media frames 12A-12N are received, they can be stored at the packet buffer 96), wherein at least one of the two or more communication system streams further comprises a visual component and an audio component (column 3, 29-41:  Each of the mixed media streams 14A-14N includes a video component and, in some implementations, can also include an audio component); 
autonomously generating an outbound teleconference stream comprising at least one of the two or more communication system streams (column 3, 32-34:  The server 16 can mix (e.g., combine) some or all of the media frames 12A-12N to send back to the clients 10A-10N in the form of the mixed media streams 14A-14N.);
transmitting the outbound teleconference stream to each of the two or more communication devices; and continuously determining, in response at least in part to the audio component of at least one of the two or more communication system streams, which of the at least one of the two or more communication system streams comprises the outbound teleconference stream (column 1, 36-51: receiving, at the one or more computers from at least some of the plurality of remote clients, a plurality of video-based speech activity signals each associated with a respective media frame from the plurality of media frames. The method further includes selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals, decoding the selected media frames, generating a mixed media stream by combining the decoded media frames, transmitting, from the one or more computers to at least some remote clients from the plurality of remote clients, the mixed media stream).
However, Ellner does not explicitly disclose transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices.
In an analogous art, Periyannan discloses transmitting requests to join the teleconference space to the two or more communication devices ([0031], [0076]:  application server 214 enables one initiating participant to invite a group of other participants for a shared video conference call via a web application. Once everyone joins in the VMR to share online videos and content); storing in the computer memory identification information for each of the two or more communication devices ([0029]:  The video conference system integrates with the communication service provider services/system seamlessly for the user, so that the user can login with any client application with an identifier registered with the communication service provider and participate in the video conference).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner to comprise “transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices” taught by Periyannan.
One of ordinary skilled in the art would have been motivated because it would have enabled for the participants to initiate a video conference with any device, supporting any communication protocol, and any client application from a communication service provider (Periyannan, [0031]). 
However, Ellner-Periyannan does not disclose autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters; receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices; and a resizing of a display of one or more visual components out of the displayed visual components.
In an analogous art, Baker discloses autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters ([0039]:  permitting the local participant 102 to control the manner in which video data streams are to be received and displayed. For example, the local participant 102 may choose to have only the video streams of visible remote participants to be sent to the PED 104); receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices ([0039]:  enabling the local participant 102 the option of selecting which subset of video data streams to receive and/or display. For example, the local participant 102 can select to display the video streams of only participants in the general urea of the local participant's focus. The local participant 102 may select to have the video data streams of non-speaking participants in the virtual meeting space); and a resizing of a display of one or more visual components out of the displayed visual components (fig. 10A-10B, [0038]:  The reduced viewing area 1006 of participant 5 is highlighted to indicate that participant 5 is the only participant speaking. The local participant can then move thee display 106 to view participant 5, as shown in FIG. 10, using at least one of the methods described above with to FIGS. 8A-8D. Alternatively, the local participant can scroll with his finger along the strip 1002 to participant 5's viewing area to move participant 5's viewing area into the display 106, or the local participant can touch or tap on the highlighted image 1006 of participant 5 to bring up participant 5's viewing area in the display 106.  [0035]:  when the local participant desires to increase the magnification of a viewing area, the participant can place his finger and thumb on the display and by dragging his thumb and finger apart the magnification is increased. Alternatively, when the local participant desires to decrease the magnification of the viewing area in order to display two or more participant viewing areas or the entire virtual meeting space within the display boundaries, the local participant drags his thumb and finger to together toward the center of the display 106. Alternatively, the local participant can also tap his finger on the display 106 to increase or decrease the magnification of a select portion of the virtual meeting space in the display 106).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner-Periyannan to comprise “autonomously generating a customizable outbound teleconference stream comprising one or more user-selectable outbound teleconference stream display parameters; receiving a selection from each of the two or more communication devices to customize a display corresponding to each of the two or more communication devices, wherein the selection indicates which visual components out of available visual components in the outbound teleconference stream are to be displayed on the display corresponding to each of the two or more communication devices; and a resizing of a display of one or more visual components out of the displayed visual components” taught by Baker.
One of ordinary skilled in the art would have been motivated because it would have enabled allow the participant to arrange the viewing areas of the other participants as desired (Baker, [0020]). 

Regarding claim 2, Ellner-Periyannan-Baker discloses the system of Claim 1, further comprising the computer using one or more evaluation criteria stored in the computer memory to select at least one of the two or more communication system streams to comprise the outbound teleconference stream (Ellner, column 1, 36-51: selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals).   

Regarding claim 3, Ellner-Periyannan-Baker discloses the system of Claim 2, further comprising the computer, after transmitting the outbound teleconference stream to each of the two or more communication devices: adjusting the outbound teleconference stream to include one or more new communication system streams transmitted to the computer by one or more new communication devices (Periyannan, [0017]:  other participant data streams sent to the Micro POP for the video conference may be sent only as low resolution thumbnail streams since they are currently not speaking and it is adequate to show them in small thumbnail videos to other participants connecting to the Core Media POP).  The same rationale applies as in claim 1.

Regarding claim 4, Ellner-Periyannan-Baker discloses the system of Claim 3, further comprising the computer generating an outbound teleconference stream comprising a mixture of two or more communication system streams (Ellner, column 3, 32-34:  The server 16 can mix (e.g., combine) some or all of the media frames 12A-12N to send back to the clients 10A-10N in the form of the mixed media streams 14A-14N.);

Regarding claim 5, Ellner-Periyannan-Baker discloses the system of Claim 4, wherein the evaluation criteria comprise one or more of: a priority signal; a 'who is speaking' signal (Ellner, column 1, 36-51: selecting, at the one or more computers, at least some media frames from the plurality of media frames based on the video-based speech activity signals); and a 'recently joined' signal.  

Regarding claim 6, Ellner-Periyannan-Baker discloses the system of Claim 5.  Periyannan discloses further comprising each of the two or more communication devices displaying, on an associated audiovisual display device (Periyannan, [0024]:  Endpoints may be any type of device, including, but not limited to: laptops, computers, smartphones, tablets, phones, audio and video conferencing system devices, and/or any other device capable of sending and receiving data streams over a network), a customizable outbound teleconference stream (Periyannan, [0017]:  other participant data streams sent to the Micro POP for the video conference may be sent only as low resolution thumbnail streams since they are currently not speaking and it is adequate to show them in small thumbnail videos to other participants connecting to the Core Media POP).  
However, Ellner-Periyannan does not disclose customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter.
In an analogous art, Baker discloses customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter (fig. 10A-10B, [0038]:  The reduced viewing area 1006 of participant 5 is highlighted to indicate that participant 5 is the only participant speaking. The local participant can then move thee display 106 to view participant 5, as shown in FIG. 10, using at least one of the methods described above with to FIGS. 8A-8D. Alternatively, the local participant can scroll with his finger along the strip 1002 to participant 5's viewing area to move participant 5's viewing area into the display 106, or the local participant can touch or tap on the highlighted image 1006 of participant 5 to bring up participant 5's viewing area in the display 106.  [0035]:  when the local participant desires to increase the magnification of a viewing area, the participant can place his finger and thumb on the display and by dragging his thumb and finger apart the magnification is increased. Alternatively, when the local participant desires to decrease the magnification of the viewing area in order to display two or more participant viewing areas or the entire virtual meeting space within the display boundaries, the local participant drags his thumb and finger to together toward the center of the display 106. Alternatively, the local participant can also tap his finger on the display 106 to increase or decrease the magnification of a select portion of the virtual meeting space in the display 106).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Ellner-Periyannan to comprise “customizing at least one of the user-selectable outbound teleconference stream display parameters, the user-selectable outbound teleconference stream display parameters comprising one or more parameters selected from the list of: a resize display parameter; an expansion display parameter; a contraction display parameter; and a removal display parameter” taught by Baker.
One of ordinary skilled in the art would have been motivated because it would have enabled allow the participant to arrange the viewing areas of the other participants as desired (Baker, [0020]). 

Regarding claim 7, Ellner-Periyannan-Baker discloses the system of Claim 1, wherein each of the two or more communication devices comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (Ellner, column 3, 60-64:  The client 10A can be in the form of a computing system including multiple computing devices, or in the form of a single computing device, for example, a mobile phone, a tablet computer, a laptop computer, a notebook computer, a desktop computer, and the like).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claims 13 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Philli et al., US 2015/0302865 A1:  System and Method for Audio Conferencing.
Garrido et al., US 2019/0104163 A1: Multiway Audio-Video Conferencing. 
Qian et al., US 2018/0234471 A1: Conferencing Server.
Bader-Natal et al., US 2018/0375676 A1: System and Method for Scalable Interactive Virtual Conferencing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446